FILED
                                NOT FOR PUBLICATION                         OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


In re: ANTONIA ALEMAN,                              No. 12-60084

                  Debtor,                           BAP No. 11-1410


ELIZABETH D. CAMPOS,                                MEMORANDUM*

                  Appellant,

  v.

ANTONIA ALEMAN,

                  Appellee.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
              Hollowell, Hammond, and Markell, Bankruptcy Judges, Presiding

                               Submitted September 23, 2014**

Before:          W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Elizabeth D. Campos appeals pro se from the Bankruptcy Appellate Panel’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) dismissal of her appeal from the bankruptcy court’s order denying her

application for waiver of the filing fee. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo the BAP’s mootness determination, Nat’l Mass

Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys.,

Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998), and we affirm.

      The BAP properly dismissed Campos’s appeal as moot because the BAP

could not provide effective relief to Campos even if it did reverse the fee waiver

order because the deadline to file a complaint challenging the dischargeability of

the debt, or a motion to extend that deadline, had passed. See Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (appeal must be

dismissed as moot if it is impossible for the court to grant any effectual relief to the

prevailing party); see also Fed. R. Bankr. P. 4007(c) (providing deadline for filing

a complaint to determine the dischargeability of a debt and explaining that a

motion for an extension of that deadline “shall be filed before the time has

expired”); Classic Auto Refinishing, Inc. v. Marino (In re Marino), 37 F.3d 1354,

1358 (9th Cir. 1994) (noting that the deadline for filing a complaint to determine

the dischargeability of a debt is “strictly construed” and that, even if equitable

powers to extend this deadline did exist, they are “limited to situations where a

court explicitly misleads a party” (citation and internal quotation marks omitted)).


                                           2                                     12-60084
      Because Campos’s appeal is moot, we do not consider her arguments on

appeal addressing the underlying merits or the bankruptcy court’s alleged bias.

      Campos’s “application for order of default” and “prayer for relief,” filed on

September 26, 2013, are denied.

      AFFIRMED.




                                         3                                    12-60084